DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	As directed by the amendment filed on 11 August: claims 1, 4-9, 11, 14-18 have been amended, claim 3 has been cancelled, claims 19-21 have been added. Thus, claims 1-2 and 4-21 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The invention is” etc. The abstract of the disclosure is objected to because the phrase “The invention is a gastrointestinal device” is implied language and should be avoided. Applicant is advised to amend “The invention is a gastrointestinal device” to --A gastrointestinal device--. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dann et al. (US 20070010866 A1).
Regarding claim 1, Dann discloses a gastrointestinal device ("endolumenal gastrointestinal device"; see Abstract) comprising 
a disintegrable ("entire gastrointestinal sleeve device or a portion of it may be made of biodegradable material"; [0107]) sleeve 100 ("gastrointestinal sleeve device"; [0044]; FIG. 1) comprising a proximal end 118 ("proximal (superior) end"; [0052]; FIG. 1) and a distal end ("distal (interior) end"; [0052]; FIG. 1), 
the disintegrable sleeve 100 configured to fit within the patient's gastrointestinal system ("devices and methods for attaching an implant within the gastrointestinal system"; [0042]) and carry fluid from the proximal end to the distal end ("to effect flexibility, fluid transport"; [0052]), 
wherein the disintegrable sleeve comprises a plurality of non-erodible segments connected by one or more erodible portions ("gastrointestinal sleeve device may be configured with a series of short segments of non-biodegradable material that are attached to one another with biodegradable material"; [0107]), 
whereupon erosion of the one or more erodible portions ("biodegradable attachment portions may be made of biodegradable materials with different rates of degradation or resorbtion so that they biodegrade sequentially"; [0107]), the plurality of non-erodible segments separate (NOTE: since the non-erodible segments are connected by the erodible portions, the plurality of non-erodible segments separate when the erodible portions have been eroded).
Dann fails to disclose the one or more erodible portions and/or the plurality of non-erodible segments are polygonal. However, Dann discloses the shape of the gastrointestinal sleeve may be modified ([0097]). Modifying Dann’s sleeve to comprise polygonal erodible portions and/or non-erodible segments as claimed would entail a mere change in shape of the sleeve and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dann’s device such that the one or more erodible portions and/or the plurality of non-erodible segments are polygonal, for the purpose of improving the ease of deploying the sleeve ([0098]) and suitably controlling the passage of food ([0103]).
Regarding claim 19, Dann fails to disclose the one or more erodible portions and/or the plurality of non-erodible segments are triangular, hexagonal, rhomboidal, kite-shaped, parallelograms, or a combination thereof. However, Dann discloses the shape of the gastrointestinal sleeve may be modified ([0097]). Modifying Dann’s sleeve to comprise triangular, hexagonal, rhomboidal, kite-shaped, parallelograms, or a combination thereof, erodible portions and/or non-erodible segments as claimed would entail a mere change in shape of the sleeve and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dann’s device such that the one or more erodible portions and/or the plurality of non-erodible segments are triangular, hexagonal, rhomboidal, kite-shaped, parallelograms, or a combination thereof, for the purpose of improving the ease of deploying the sleeve ([0098]) and suitably controlling the passage of food ([0103]).
Regarding claim 20, Dann fails to disclose the one or more erodible portions and/or the plurality of non-erodible segments are diamond-shaped. However, Dann discloses the shape of the gastrointestinal sleeve may be modified ([0097]). Modifying Dann’s sleeve to comprise diamond-shaped erodible portions and/or non-erodible segments as claimed would entail a mere change in shape of the sleeve and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dann’s device such that the one or more erodible portions and/or the plurality of non-erodible segments are diamond-shaped, for the purpose of improving the ease of deploying the sleeve ([0098]) and suitably controlling the passage of food ([0103]).
Regarding claim 21, Dann discloses a gastrointestinal device ("endolumenal gastrointestinal device"; see Abstract) comprising 
a disintegrable ("entire gastrointestinal sleeve device or a portion of it may be made of biodegradable material"; [0107]) sleeve 100 ("gastrointestinal sleeve device"; [0044]; FIG. 1) comprising 
a proximal end 118 ("proximal (superior) end"; [0052]; FIG. 1) and a distal end ("distal (interior) end"; [0052]; FIG. 1), characterized in that 
the disintegrable sleeve 100 is configured to fit within the patient's gastrointestinal system ("devices and methods for attaching an implant within the gastrointestinal system"; [0042]) and 
carry fluid from the proximal end to the distal end ("to effect flexibility, fluid transport"; [0052]), wherein 
the disintegrable sleeve comprises a plurality of non-erodible segments connected by one or more erodible portions ("gastrointestinal sleeve device may be configured with a series of short segments of non-biodegradable material that are attached to one another with biodegradable material"; [0107]), 
whereupon erosion of the one or more erodible portions ("biodegradable attachment portions may be made of biodegradable materials with different rates of degradation or resorbtion so that they biodegrade sequentially"; [0107]), the plurality of non-erodible segments separate (NOTE: since the non-erodible segments are connected by the erodible portions, the plurality of non-erodible segments separate when the erodible portions have been eroded).
Dann fails to disclose one or more erodible portions having a longitudinal width that is no more than 10% that of the non-erodible segments. However, modifying Dann’s device with one or more erodible portions having a longitudinal width that is no more than 10% that of the non-erodible segments involves only a change in size/proportion of the erodible portions and/or non-erodible segments. The court has held that a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, "[i]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dann’s device such that one or more erodible portions having a longitudinal width that is no more than 10% that of the non-erodible segments, for the purpose of suitably allowing “a gradual change of therapy over time, without having to revise or replace the implant” ([0107]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dann et al. in view of Marco et al. (US 20090182424 A1).
Regarding claim 2, Dann fails to disclose the plurality of non-erodible segments are aligned along a longitudinal axis. However, Marco teaches intragastric implants wherein the plurality of non-erodible segments are aligned along a longitudinal axis (“multiple spring-like members (152) interconnected using ties (154) along its longitudinal axis”; [0083]; see Annotated FIG. 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dann’s device such that the plurality of non-erodible segments are aligned along a longitudinal axis, as taught by Marco, for the purpose of forming a suitable shape for implantation and use in the gastrointestinal system ([0071]).

    PNG
    media_image1.png
    211
    398
    media_image1.png
    Greyscale

Annotated FIG. 9

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./
Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781